DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received August 22, 2022 are acknowledged.

Claims 3, 6, 10-15, 17, 20-24, 26-43, 45-48 have been canceled.
Claims 1, 2, 4, 5, 7-9, 16, 18, 19, and 25 have been amended.
Claims 49-65 have been added.
Claims 1, 2, 4, 5, 7-9, 16, 18, 19, 25, 44, 49-65 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to bispecific antibodies that bind factors IX and X in the reply filed on December 23, 2021 is acknowledged.

Information Disclosure Statement
The IDS form received August 15, 2022 is acknowledged and the references cited therein have been considered.

The listing of references in the specification on page 77 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been rendered moot by the cancelation of said claim as part of the August 15, 2022 response.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As part of the August 22, 2022 response applicant has amended claim 2 and it no longer ends in a period.  Given that the claim is not a complete sentence, it is not known what other limitations, if any, applicant intends to be present and thus it is impossible to know the metes and bounds of the invention as presently recited.

Note that for the remainder of this office action, under all other statutes it has been assumed that in claim 2 a period is present after “SEQ ID NO: 8”.  Note that claim 2 as presented 12/23/2021 has a period at that location and thus such an interpretation is a reasonable conjecture.  Note that if this was not applicant’s intent, any additional grounds of rejection arising from this issue will be necessitated by applicant’s future amendments.   


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claim 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form has been rendered moot by the cancelation of said claim as part of the August 22, 2022 response.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-9, 16, 18, 19, 25, 44, 49-55 and 59-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Applicant has broadly claimed bispecific antibodies that simultaneously bind to factors IX/IXa and X/Xa and which enhance activation of factor X by factor IXa.  All claims appear to recite some level of structural limitations for the claimed bispecific antibodies, such as partial or complete CDR or paired VH and VL sequences.  Notably, independent claim 1 recites partial sequence information for the anti-DIX antigen binding domain and places no limitation on the FX binding domain.  Dependent claims, such as newly presented claim 49, recite partial sequences for the factor X antigen binding domain.  To support such a genus, the instant specification discloses the synthesis of anti-human factor IX and anti-human factor X antibodies generated via immunization of a transgenic mouse containing human antibody genes (Kymouse model, see examples 1-6) followed by recombinant biotechnology to combine such antibodies into bispecific constructs (examples 7-8).    
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human factor X) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
It should be pointed out that all pending claim either directly or indirectly depend from independent claim 1 as no other independent claims are present.  Claim 1 recites that the part of the bispecific antibody responsible for binding FIX has a VH which is at least 90% identical to SEQ ID NO:324 and a VL which is at least 90% identical to SEQ ID NO:10 with no information provided concerning the domain responsible for binding factor X.  Dependent claims such as claims 2 and 50 fix the CDR sequences for either the VL or VH respectively while claims such as 52 and 54 provide partial CDR sequences for the anti-FX binding domain which pertain only to the VL (claim 52) or VH (claim 54) with no information concerning the other domain.  New claims including 49 51, and 53 recite that the factor X binding domains contain VH and VL sequences at least 90% identical to those identified by SEQ ID number in the claims.  Notably, all such language, such as generic percent identity over a full length variable domain, or a recitation of less than all CDRs of a fixed sequence (which for a bispecific antibody is 12, 6 in the anti-FIX and 6 in the anti-FX and if a common light chain is present all CDR sequences need not be unique).  Thus, applicant is seeking to mutate the very structures (i.e. the CDRs) which are recognized in the art as providing for the function of antigen binding, and as evidenced by Rudikoff et al. even a single change has the possibility of abrogating binding.  Also, note that in claims for which no sequence information whatsoever is provided for the factor X binding domain, the CDR sequences of such a domain are effectively random sequence.    Dependent claims narrow the breadth of structural modifications somewhat, with claim 2 fixing the CDR sequences of the VL, but not the VH domain responsible for binding factor IXa, and claim 7 limiting the VH and VL of the anti-FIX domain to exact polypeptide sequences, but such claims do not recite any specific structure which provides for the function of binding factor X.  Even when dependent claims do recite structure for the domain responsible for binding factor X, such recitations are in the form of percent identity limitations which permit mutation to occur with the CDRs or provide CDR sequences for only half of the antigen binding domain.  Thus, in no case do any of the indicated claims comprise the minimum amount of structure than artisans would reasonably accept as being correlated with the function of antigen binding, namely 12 fully defined CDR sequences, six for the factor IX binding domain and 6 for the factor X binding domain.  Thus the claims recite insufficient structure which is reasonably correlated with the recited functions of binding the factor IX and X antigens.  
Therefore, in view of the breadth of the claims, the guidance and direction of the specification, and the teachings of the art, artisans would reasonably conclude that applicant was not in possession of the full breadth of bispecific antibodies as presently claimed at the time the instant application was filed. 

Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.  Applicant asserts that the instant claims recite sufficient structure which is correlated with binding activity because “the specification as originally filed showed that when an anti-FIXa antibody having the sequences of claim 1 was used as one arm of a bispecific and paired with a variety of different FX binding arms, the claimed bispecific antibodies were capable of binding FIXa in a manner that promotes the catalysis of FX activation to FXa ("FXase" activity).”
This argument has been considered and is not persuasive.  Independent claim 1 recites a very large genus of bispecific antibodies, wherein the anti-FIX antigen binding domain contains VH and VL sequences 90% identical to the recited SEQ ID numbers while the anti-factor X antigen binding domain can literally be anything at all.  While applicant did make a species of anti-factor IX antibody lying within the recited genus such a species had six fully defined CDR sequences in contrast to what has bene presently claimed.  Similarly, while data is presented that more than one bispecific antibody can be made, all of the working examples comprise fully defined sequences contain the minimum amount of structure artisans generally accept as being correlated with antigen binding, specifically 6 CDR sequences for each antigen in question (so 12 for the claimed bispecific constructs).  Extensive mutagenesis studies indicating that the structural plasticity encompassed by the antibody genus as presently claimed do not appear to be disclosed, and as has been repeatedly pointed out the instant claim language allows for changes to the very structure which gives rise to the function of antigen binding.  The rejection is maintained.      


Claims 1, 2, 4, 5, 7-9, 16, 18, 19, 25, 44, 49-55 and 59-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed bispecific antibodies that bind to factors IX and X, with the specification teaching that such reagents are useful as they can act as a substitute for factor VIII in hemophilia A patients as the antibody brings together factors IX and X and promotes activation of X via IXa (see for example pages 2 and 3 of the instant specification).  The independent claim, as well as many dependent claims contain no limitations, either structural or functional, concerning the antibody sequences responsible for binding to factor X.  Further, even when information concerning the factor X antigen binding domain is provided, such information reads upon a vast genus of sequences whose functional properties (agonist, antagonist, neutral) are not recited and cannot readily be assumed based upon sequence limitations.  As was previously set forth, antibodies that bind to and inhibit the activity of factor X/Xa are well known in the art, such as that of Church et al., Hsia et al., and US 2002/0146411 (all of record, see entire documents).  Obviously, if the VH and VL responsible for binding factor X/Xa come from an inhibitory antibody, the resulting bispecific antibody will not reasonably promote factor X coagulation activity and cannot reasonably be used in methods of treating hemophilia A.  As presently recited there is nothing that prevents artisans from making constructs that have inhibitory activity upon antigen binding as there are no limitations whatsoever upon the factor X binding domain in the independent claim and even claims reciting partial sequence for the factor X binding domain can still be inhibitory in nature.  However, it is unclear how artisans would ever use such a construct without first engaging in additional unpredictable basic science trial and error to identify some useful purpose for the full breadth of bispecific antibodies binding factors IX and X as presently claimed.  As such, it appears clear that the claimed products are not reasonably enabled over the full scope of the claimed invention.         

Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.  Applicant argues that the specification discloses numerous species which lie within the claimed genus of bispecific antibodies and that the specification provides examples of antibodies that not only bind to factors IX and X but additionally functionally mimic factor VIII and promote coagulation activity.
These arguments have been considered and are not persuasive.  Applicant argues that the specification discloses species which promote coagulation, but such limitations are not recited and as discussed in the rejection of record bispecific antibodies which are incapable of promoting coagulation do not appear to have any enabled use disclosed in the specification as filed.  As discussed in the prior office action, a large number of antibodies that inhibit coagulation upon binding to factor X are known in the art yet are not in any way excluded from being part of that which has been claimed other than in newly presented claims which require partial amino acid sequences for the anti-factor X antigen binding domain.  Such partial sequences encompass alterations to CDR sequences (either by omission or percent identity limitations) and as such functional properties including enhancing coagulation cannot reasonably be said to be inherent properties of the inventions as claimed.  Further, even claim 9 which recites “wherein the FIXa binding polypeptide arm is capable, when provided in monospecific form, of enhancing FIXa-catalysed activation of FX to FXa” does not exclude anti-factor X antigen binding domains which are inhibitory as the property of promoting the coagulation pathway in claim 9 need only be present in monospecific form and the claimed product is necessarily bispecific.  Thus applicant appears to be arguing that artisans would know how to use the claimed invention because the claimed bispecific antibodies will have functional activities which are a) not recited and b) not inherent based upon the genus of molecule encompassed by the claimed invention.  The rejection is maintained.     


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 45-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,815,308 has been rendered moot by applicant’s claim amendments received August 22, 2022 which canceled the claims in question.


No claims are allowable.  Claims 56-58 are objected to as being dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the independent claim and any intervening claims.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644